Name: Council Directive 73/358/EEC of 19 November 1973 amending certain Directives following the enlargement of the Community
 Type: Directive
 Subject Matter: agricultural policy;  international affairs;  agricultural activity;  agricultural structures and production;  economic analysis;  European Union law
 Date Published: 1973-11-27

 Avis juridique important|31973L0358Council Directive 73/358/EEC of 19 November 1973 amending certain Directives following the enlargement of the Community Official Journal L 326 , 27/11/1973 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 5 P. 0182 Greek special edition: Chapter 01 Volume 1 P. 0200 Swedish special edition: Chapter 3 Volume 5 P. 0182 COUNCIL DIRECTIVE of 19 November 1973 amending certain Directives following the enlargement of the Community (73/358/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42, 43, 100 and 209, thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas following the enlargement of the Community the number of votes required for adoption of the opinions of the Committees referred to in certain Directives should be amended and the Directives concerning statistical surveys should be supplemented by determining the territorial divisions for the new Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 The figure "twelve" is replaced by "forty-one" in the following: - Article 18 (2) of the Council Directive of 17 April 1972 (1) on the modernization of farms; - Article 9 (2) of the Council Directive of 17 April 1972 (2) concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement; - Article 11 (2) of the Council Directive of 17 April 1972 (3) concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture; - Article 7 (2) of the Council Directive of 31 July 1972 (4) on the statistical surveys to be made by Member States on milk and milk products; - Article 9 (3) of the Council Directive of 12 December 1972 (5) on health problems affecting intra-Community trade in fresh meat; - Article 29 (3) and Article 30 (3) of the Council Directive of 12 December 1972 (6) on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries. Article 2 The following are added to the Annex to the Council Directive of 26 July 1971 (7) concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain types of fruit trees: (a) "Denmark : forms a single area; Ireland : forms a single area; United Kingdom (1): 1. South Eastern Region, 2. Eastern Region, 3. West Midland Region, 4. South Western Region, 5. Other Regions"; (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 96, 23.4.1972, p. 9. (3)OJ No L 96, 23.4.1972, p. 15. (4)OJ No L 179, 7.8.1972, p. 2. (5)OJ No L 302, 31.12.1972, p. 24. (6)OJ No L 302, 31.12.1972, p. 28. (7)OJ No L 179, 9.7.1971, p. 21. (b) a footnote: "(1) These regions correspond to the areas used for statistical surveys by the Ministry of Agriculture, Fisheries and Food." Article 3 (a) The list of territorial divisions in subparagraph (a) of Article 4 (3) of the Council Directive of 31 July 1972 on the statistical surveys to be made by Member States on milk and milk products shall be completed as follows: "Denmark : - Ireland : - United Kingdom : Scotland, Northern Ireland, Wales, English agricultural regions"; (b) The United Kingdom is hereby authorized, when making returns for 1973, to give estimates for the English agricultural regions. Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 November 1973. For the Council The President Ib FREDERIKSEN